DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:  “paraments” should be –parameters--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (USPGPUB 2017/0018166).
	Regarding claim 1, Johnson discloses a computer-implemented method for fulfilling a refill request for a user, comprising:
associating, by one or more computing devices, a product that is to be refilled with a smart monitor device (see “identification of the medicine within the container” in paragraph [0101]);
determining, by one or more computing devices, one or more management parameters for the product, wherein the one or more management parameters are determined from one or more received product characteristics of the product (see “a schedule that is not exactly aligned on a periodic basis but is within prescribed parameters for the particular medication” in paragraph [0062] and “the activity monitor can effectively notify a user when the dosage taken was too small, too large or just right” in paragraph [0110]) and wherein the one or more one or more received product characteristics identify a number of refills available for the product (see “prescription information” along with the rest of paragraph [0096]);
associating, by the one or more computing devices, the smart monitor device with a user (see “who is taking the medicine” in paragraph [0101]);
receiving, by the one or more computing devices and from the user device, a refill request, wherein the refill request identifies the user (see “’buy-now’ button is pressed” in paragraph [0096]);
determining, by the one or more computing devices and based on the identity of the user and the one or more management parameters, a refill eligibility for the refill request (see paragraph [0105]); and,
initiating, by the one or more computing devices and based on a determination that the refill request is refill eligible, a refill for the refill request (see paragraph [0105]).
	Regarding claim 2, Johnson discloses the computer-implemented method of claim 1, wherein associating the smart monitor device with the user comprises
obtaining, by the one or more computing devices, a first token associated with the smart monitor device (see “input a user ID or password” in paragraph [0108]),
associating, by the one or more computing devices, the first token with a user device of the user (see “The user’s device might then prompt… to enter a code, password or the like” in paragraph [0108]; emphasis added, an identifying/token connection is required for this functionality), and
authenticating, by the one or more computing devices and based on the first token, the user device of the user (see “identify to thus confirm that the user engaged in the activity” in paragraph [0108]).
	Regarding claim 3, Johnson discloses the computer-implemented method of claim 2, wherein associating the smart monitor device with the user further comprises recording, by the one or more computing devices, the first token in a token log (see “a detailed record…who is taking the medicine” in paragraph [0101]).
	Regarding claim 4, Johnson discloses the computer-implemented method of claim 3, wherein authenticating the user device further comprises:
receiving, by the one or more computing devices, a second token (this occurs after a first procedure, i.e. it is a second token user ID, code, or passcode for a second pill) from the user device (see “enter a code, password or the like” in paragraph [0108]);
comparing, by the one or more computing devices, the received second token to the token log (see “identify to thus confirm that the user engaged in the activity” in paragraph [0108]); and
identifying, by the one or more computing devices and based on the comparison of the received second token to the token log, a token match between the first token and the second token, wherein the token match authenticates the user device (see “identify to thus confirm that the user engaged in the activity” in paragraph [0108]).
	Regarding claim 5, Johnson discloses the computer-implemented method of claim 1, wherein determining the refill eligibility further comprises comparing, by the one or more computing devices, the refill request of the user with the one or more management paraments and wherein the comparison identifies an available refill for the product (see paragraph [0105]).
 	Regarding claim 6, Johnson discloses the computer-implemented method of claim 1, wherein the smart monitor device comprises a user control option and wherein the refill request is received in response a user input into the user control option (see paragraph [0096]).
	Regarding claim 8, Johnson discloses a system to provide a product refill, comprising:
a storage device (100);
a processor (140) communicatively coupled to the storage device (see paragraph [0039]), wherein the processor executes application code instructions that are stored in the storage device to cause the system to:
associate a product that is to be refilled with a smart monitor device (see “identification of the medicine within the container” in paragraph [0101]);
determine one or more management parameters for the product, wherein the one or more management parameters are determined from one or more received product characteristics of the product (see “a schedule that is not exactly aligned on a periodic basis but is within prescribed parameters for the particular medication” in paragraph [0062] and “the activity monitor can effectively notify a user when the dosage taken was too small, too large or just right” in paragraph [0110]) and wherein the one or more one or more received product characteristics identify a number of refills available (see “prescription information” along with the rest of paragraph [0096]);
associate the smart monitor device with a user (see “who is taking the medicine” in paragraph [0101]);
receive, from the user device, a refill request, wherein the refill request identifies the user (see “’buy-now’ button is pressed” in paragraph [0096]);
determine, based on the identity of the user and the one or more management parameters, a refill eligibility for the refill request (see paragraph [0105]); and,
initiate, based on a determination that the refill request is refill eligible, a refill for the refill request (see paragraph [0105]).
	Regarding claim 9, Johnson discloses the system of claim 8, wherein associating the smart monitor device with the user comprises obtaining a first token associated with the smart monitor device, associating, the first token with a user device of the user, and 
	Regarding claim 10, Johnson discloses the system of claim 9, wherein associating the smart monitor device with the user further comprises recording the first token in a token log (see “a detailed record…who is taking the medicine” in paragraph [0101]).
	Regarding claim 11, Johnson discloses the system of claim 10, wherein authenticating the user device further comprises:
receiving a second token (this occurs after a first procedure, i.e. it is a second token user ID, code, or passcode for a second pill) from the user device (see “enter a code, password or the like” in paragraph [0108]);
comparing the received second token to the token log (see “identify to thus confirm that the user engaged in the activity” in paragraph [0108]); and
identifying, based on the comparison of the received second token to the token log, a token match between the first token and the second token, wherein the token match authenticates the user device (see “identify to thus confirm that the user engaged in the activity” in paragraph [0108]).
	Regarding claim 12, Johnson discloses the system of claim 8, wherein determining the refill eligibility further comprises comparing the refill request of the user with the one or more management paraments and wherein the comparison identifies an available refill for the product (see paragraph [0105]).

	Regarding claim 15, Johnson discloses a computer program product, comprising:
a non-transitory computer-readable storage device (see paragraph [0039]) having computer-readable program instructions embodied thereon that when executed by a computer cause the computer to provide a product refill, the computer-executable program instructions comprising:
computer program instructions to associate a product that is to be refilled with a smart monitor device (see “identification of the medicine within the container” in paragraph [0101]);
computer program instructions to determine one or more management parameters for the product, wherein the one or more management parameters are determined from one or more received product characteristics of the product (see “a schedule that is not exactly aligned on a periodic basis but is within prescribed parameters for the particular medication” in paragraph [0062] and “the activity monitor can effectively notify a user when the dosage taken was too small, too large or just right” in paragraph [0110]) and wherein the one or more one or more received product characteristics identify a number of refills available (see “prescription information” along with the rest of paragraph [0096]);
computer program instructions to associate the smart monitor device with a user (see “who is taking the medicine” in paragraph [0101]);
computer program instructions to receive, from the user device, a refill request, wherein the refill request identifies the user (see “’buy-now’ button is pressed” in paragraph [0096]);
computer program instructions to determine, based on the identity of the user and the one or more management parameters, a refill eligibility for the refill request (see paragraph [0105]); and,
computer program instructions to initiate, based on a determination that the refill request is refill eligible, a refill for the refill request (see paragraph [0105]).
	Regarding claim 16, Johnson discloses the computer program product of claim 15, wherein associating the smart monitor device with the user comprises obtaining a first token associated with the smart monitor device, associating, the first token with a user device of the user, and authenticating the user device of the user based on the first token (see paragraph [0108]).
	Regarding claim 17, Johnson discloses the computer program product of claim 16, wherein associating the smart monitor device with the user further comprises recording the first token in a token log (see “a detailed record…who is taking the medicine” in paragraph [0101]).
	Regarding claim 18, Johnson discloses the computer program product of claim 17, wherein authenticating the user device further comprises:
receiving a second token (this occurs after a first procedure, i.e. it is a second token user ID, code, or passcode for a second pill
comparing the received second token to the token log (see “identify to thus confirm that the user engaged in the activity” in paragraph [0108]); and
identifying, based on the comparison of the received second token to the token log, a token match between the first token and the second token, wherein the token match authenticates the user device (see “identify to thus confirm that the user engaged in the activity” in paragraph [0108]).
	Regarding claim 19, Johnson discloses the computer program product of claim 15, wherein determining the refill eligibility further comprises comparing the refill request of the user with the one or more management paraments and wherein the comparison identifies an available refill for the product (see paragraph [0105]).
	Regarding claim 20, Johnson discloses the computer program product of claim 15, wherein the smart monitor device comprises a user control option and wherein the refill request is received in response a user input into the user control option (see paragraph [0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (USPGPUB 2017/0018166) as applied to claims 1-6, 8-13, and 15-20 above, and further in view of Wachman et al. (USPGPUB 2009/0134181).
	Regarding claim 7, Johnson discloses the method of claim 1. However, he does not disclose a method further comprising notifying, by the one or more computing devices, the user that the refill request has been processed. Wachman et al. disclose a method further comprising notifying, by the one or more computing devices, the user that the refill request has been processed (see paragraph [0106]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the modify the method disclosed by Johnson by including a method step further comprising notifying, by the one or more computing devices, the user that the refill request has been processed, as disclosed by Wachman et al., for the purpose of providing a notification that “refills are ready at the pharmacy” (see paragraph [0106]).
	Regarding claim 14, Johnson discloses the system of claim 8. However, he does not disclose a system further comprising notifying the user that the refill request has been processed. Wachman et al. disclose a system further comprising notifying the user that the refill request has been processed (see paragraph [0106]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


M.K.C.
2/9/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655